United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2845
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 David Lee Gentles

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                          Submitted: September 22, 2016
                             Filed: December 6, 2016
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BRIGHT, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      David Lee Gentles was convicted of receiving child pornography, using the
Internet to distribute child pornography, and using the Internet to knowingly attempt
to transfer obscene matter to a minor. He appeals from the district court’s1 denial of
his motion to suppress evidence. We affirm.

      In May 2012, an officer with the Missouri Internet Crimes Against Children
Task Force relayed the following information to Captain David Sutton of the Poplar
Bluff Police Department. A federal agent had posed as a twelve-year-old girl and
chatted with an adult male who had used the screen name “hellosweetdarlin.” During
the chat, hellosweetdarlin provided instructions on how to masturbate and said that
he had taught his fourteen-year-old daughter how to masturbate. Sutton received a
copy of the chat communication, a video of an adult male masturbating that was sent
during the chat, a copy of the administrative subpoena sent to the Internet service
provider for information related to the Internet Protocol (IP) address associated with
hellosweetdarlin, and the Internet service provider’s response that David Gentles was
the subscriber of the IP address associated with hellosweetdarlin. The Internet
service provider identified the following two addresses associated with Gentles’s
account: P.O. Box 38, Mill Spring, Missouri; and Route 3, Box 7292, Hwy 495,
Looper, Missouri.

       Captain Sutton went to the Wayne County Sheriff’s Department, where he
spoke with Sergeant Woody Massa. Massa told Sutton that he was familiar with
Gentles and that Gentles lived at 103 5th Street in Mill Spring. The officers also
searched the Missouri Law Enforcement System, which confirmed that Gentles’s
address was 103 5th Street. Massa brought Sutton to Gentles’s house, where the
officers knocked on the door but received no answer. The officers observed a vehicle
parked in the driveway and later determined that Gentles owned the vehicle.


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri, adopting in part the report and recommendation of the
Honorable Lewis M. Blanton, United States Magistrate Judge for the Eastern District
of Missouri, now retired.

                                         -2-
      Thereafter, Sutton prepared an Affidavit/Application for Search Warrant
(application). The application sought to search “[t]he residence of David Gentles,
described as a white sided, single story, wood frame building located at 103 5th Street
in Mill Spring[,] Missouri; any vehicles and buildings found at that locations [sic];
and any computers and/or electronic media and storage devices found therein.” The
application set forth the details of the chat between the federal agent and the suspect
and attached screen captures of the chat, including an image of the suspect
masturbating. The application also stated that records from the Internet service
provider “identified David Gentles in Mill Spring[,] Missouri as the Internet service
account holder.” The application did not list the two addresses associated with
account, however. After Sutton prepared the application, it was reviewed and signed
by a Wayne County prosecutor, who forwarded it to a judge, who then issued a search
warrant. The search revealed evidence of the offenses set forth above.

       Gentles moved to suppress the evidence, arguing, as relevant to this appeal,
that the application failed to establish probable cause because “[n]o facts [were]
alleged in the application to support the claim that the building at 103 5th Street, Mill
Spring, Missouri, [was] the residence of David Gentles.” During the suppression
hearing, Captain Sutton testified that he focused the investigation on the residence
located at 103 5th Street after Sergeant Massa told him where Gentles lived and that
“[i]t had not occurred to [him] to include all the addresses that had come up in the
investigation.” Sutton also testified that it was his practice to explain how he came
to know a suspect’s address, and he described his failure to do so in this instance as
“an oversight.” The district court denied the motion to suppress, adopting the
magistrate judge’s recommendation that the good-faith exception to the exclusionary
rule should apply.

      Gentles argues that the district court should have granted his motion to
suppress evidence because the application failed to establish probable cause to search
the residence located at 103 5th Street in Mill Spring. The Fourth Amendment

                                          -3-
requires a showing of probable cause before a search warrant may be issued.
“Probable cause exists when the affidavit sets forth sufficient facts to lead a prudent
person to believe that there is a ‘fair probability that contraband or evidence of a
crime will be found in a particular place.’” United States v. Warford, 439 F.3d 836,
841 (8th Cir. 2006) (quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)). In
reviewing the denial of a motion to suppress evidence, we review the district court’s
factual determinations for clear error and its legal determinations de novo. Id.

       As an initial matter, we conclude that the application established probable
cause to search Gentles’s home, even if it did not establish probable cause to search
a particular address. The application described the illicit information exchanged
during the online chat between a federal agent and an adult male. Attached to the
application were screen captures of the chat, including an image of an adult male
masturbating. Moreover, the application explained that records obtained from the
Internet provider identified Gentles as the Internet service account holder. From this
information, the issuing judge could reasonably infer that the federal agent
subpoenaed information related to the suspect’s IP address and that Gentles, as the
account holder, probably was the adult male engaged in the unlawful online activity
described in the application.          Because the items listed in the search
warrant—computers, webcams, and other electronic media and storage
devices—generally are kept in one’s home, it follows that probable cause existed to
search Gentles’s home. See United States v. Cowling, 648 F.3d 690, 696 (8th Cir.
2011) (holding that probable cause existed to search the defendant’s residence
because the warrant affidavit established probable cause that the defendant possessed
stolen firearms and because people generally keep firearms at home or on their
persons); United States v. McArthur, 573 F.3d 608, 613-14 (8th Cir. 2009) (“The
observation that images of child pornography are likely to be hoarded by persons
interested in those materials in the privacy of their homes is supported by common
sense and the cases.” (alteration omitted) (quoting United States v. Riccardi, 405 F.3d
852, 861 (10th Cir. 2005))).

                                         -4-
       Gentles argues that the application did not set forth any “evidentiary
support . . . that anything illegal would be found at 103 5th Street, Mill Spring,
Missouri.” Assuming without deciding that the application was insufficient to
establish probable cause to search that particular address, we hold that the good-faith
exception to the exclusionary rule applies in this case. See Warford, 439 F.3d at 841
(“In reviewing a district court’s denial of a motion to suppress, we may consider the
applicability of the good-faith exception to the exclusionary rule before reviewing the
existence of probable cause.”).

       “Under the Leon good-faith exception, disputed evidence will be admitted if
it was objectively reasonable for the officer executing a search warrant to have relied
in good faith on the judge’s determination that there was probable cause to issue the
warrant.” United States v. Grant, 490 F.3d 627, 632 (8th Cir. 2007) (citing United
States v. Leon, 468 U.S. 897, 922 (1984)). In determining whether the officer relied
in good faith on the validity of a warrant, we consider the totality of the
circumstances, including any information known to the officer but not included in the
search warrant application. Id.

      Considering the information known to Sutton, but not included in the
application, we conclude that Sutton’s investigation established that Gentles lived at
the 103 5th Street address and that Sutton acted in good faith when he relied on the
warrant to search that address. As set forth above, Sergeant Massa told Sutton that
Gentles lived at 103 5th Street; the officers went to that address and found a car
owned by Gentles parked in the driveway; and the officers confirmed the address by
searching the Missouri Law Enforcement System.

      Gentles argues that the good-faith exception to the exclusionary rule should not
apply, however, because the application did not explain how Sutton determined that
Gentles lived at 103 5th Street and because it omitted the two addresses that were on
file with the Internet provider. According to Gentles, the omitted information

                                         -5-
rendered the application misleading. An officer’s reliance on a search warrant is
considered objectively unreasonable when the affidavit in support of the warrant
includes “a false statement made knowingly and intentionally or with reckless
disregard for its truth, thus misleading the issuing judge.” Grant, 490 F.3d at 632; see
Leon, 468 U.S. at 923 (“Suppression therefore remains an appropriate remedy if the
magistrate or judge in issuing a warrant was misled by information in an affidavit that
the affiant knew was false or would have known was false except for his reckless
disregard of the truth.” (citing Franks v. Delaware, 438 U.S. 154 (1978)).

       Gentles contends that Sutton’s omissions were reckless, in light of the fact that
“[w]ith two or three simple sentences, Capt. Sutton could have informed the court that
the internet service provider gave a different address, but that he had a factual basis
to believe that what he was searching for would be found at a different location.”
Gentles has not identified any false statement, however, and thus his argument must
fail. As set forth above, Sutton’s investigation fully supported the application’s
request to search “[t]he residence of David Gentles . . . located at 103 5th St in Mill
Spring.”

      The judgment is affirmed.
                     ______________________________




                                          -6-